           Case 1:20-cv-00632-CG Document 21 Filed 12/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KRISTA VIGIL,

                     Plaintiff,

v.                                                              CV No. 20-632 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                       ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)      Plaintiff shall file a Motion to Reverse or Remand to Administrative Agency
              with Supporting Memorandum on or before February 12, 2021;

     (2)      Defendant shall file a Response on or before April 13, 2021;

     (3)      Plaintiff may file a Reply on or before April 27, 2021;

     (4)      All supporting memoranda filed pursuant to this Order shall cite ONLY the
              relevant portions of the transcript or record in support of assertions of fact
              and shall cite authority in support of propositions of law; and

     (5)      All requests for extensions of time altering the deadlines set in this
              Order shall be made through a motion to the Court. If the parties concur
              in seeking an extension of time, they shall submit a stipulated proposed
              order to the Court for approval.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
